DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 02/18/2021.
Claims 1, 3, 4, 6-8, 10-14, and 16-20 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 02/19/2021 has been considered.  A copy of the considered IDS initialed, signed and dated by Examiner is enclosed with this Office action.

Response to Amendment

Amendments to claims 6, 7 and 20 are effective to overcome the 112(b) rejection presented in the previous Office action.  Therefore, the previous 112(b) rejection with respect to claims 6, 7 and 20 has been withdrawn.

Response to Arguments

Applicant’s arguments with respect to independent claims 1, 8 and 14 (see Remarks, pages 7-9, filed 02/18/2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 13-17 and 19-20 (effective filing date 01/11//2019) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billi et al. (U.S. Publication No. 2016/0292895, Publication date 10/6/2016).

As to claim 1, Billi et al. teaches:
Billi et al., Abstract, [0054], [0081] and [0097]), comprising:
“identifying a role of a user that is associated with one or more duties and performance indicators for one or more buildings” (see Billi et al., [0097] for identifying a role associated with a user; also see [0083] wherein a user role can be associated with particular type/category of performance/operational/maintenance issue within a plant (i.e., building(s)));
“associating the role of the user with at least one of a physical space, a web page, or one or more assets associated with the physical space” (see Billi et al., [0097] the search system may include tools that allows a system administrator to define one or more use roles and to associate selected layers (i.e., views), data types (i.e., web pages (see [0108])), work areas (i.e., physical spaces), etc. with one or more of the defined user roles; also see [0081);
“receiving a search from a user device of the user, the search including unstructured text indicating data associated with the one or more buildings (see Billi et al., [0079] for receiving a search query entered and submitted by the user of the client device, wherein the search query can indicate identifiers of specific devices or machines (i.e., assets), names of production areas (i.e., physical space) within the plant (i.e., building(s)));
“retrieving the data based on the search and filtering the data based on the role of the user and the at least one of physical space, the web page or the one or more assets to generate search result data” (see Billi et al., [0097] for selecting/retrieving search result information based on content of the user’s search request, and filtering and customizing the search result based on the user role; also see [0100] for filtering search results based on user’s current location (i.e., physical space) and devices or machines (i.e., assets) located within that section of the plant facility); and 
Billi et al., [0100] for presenting those limited/filtered results to the presentation component for delivery to the client device; also see [0097]).

As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Billi et al. teaches:
“detecting a presence of authentication credentials of the user inputted to the user interface to identify the role of the user” (see Billi et al., [0097] for determining the user’s role based on login information (i.e., authentication credentials) submitted to the device interface component).

As to claim 3, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Billi et al. teaches:
“detecting an input focus on an input element of the user interface to display the filtered data” (see Billi et al., [0087] for displaying information based on user selection, e.g., user selection of an icon/link is interpreted as an input focus on an input element as recited).

As to claim 4, this claim is rejected based on the same reason as above to reject claim 3 and is similarly rejected including the following:
Billi et al. teaches:
Billi et al., [0087] for user selection of graphical  data elements for displaying different views/layers of search results, wherein each user selection is interpreted as an input focus, and wherein each graphical data elements provided on the user interface (e.g., a page) and allowing a user to access/search for information can be interpreted as a search suggestion as recited).

As to claim 6, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Billi et al. teaches:
“associating one or more faults with the role of the user and/or one or more of the physical space, the web page, or the one or more assets” (see Billi et al., [0083] for associating a user role with particular type/category of performance issues; also see [0096] for associating user roles with different types of alarms); and
“displaying the one or more faults on the user interface prior to displaying the search result data” (see Billi et al., [0083] and [0090] for notifying a user of performance issue or alarm condition once detected).

As to claim 7, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Billi et al. teaches:
Billi et al., [0115]-[0116] for selecting/filtering a search result based on how often a user selects the search result).

As to claim 8, Billi et al. teaches:
“A computing device” (see Billi et al., Abstract, [0054], [0081] and [0097]) comprising:
“a memory” (see Billi et al., Fig. 29, element 2916 and [0142]); and
“one or more processors operatively coupled to the memory, the one or more processors configured to” (see Billi et al., Fig. 29, element 2914 and [0142]):
“identify a role of a user that is associated with one or more duties and performance indicators for one or more buildings” (see Billi et al., [0097] for identifying a role associated with a user; also see [0083] wherein a user role can be associated with particular type/category of performance/operational/maintenance issue within a plant (i.e., building(s)));
“associate the role of the user with at least one of a physical space, a web page, or one or more assets associated with the physical space” (see Billi et al., [0097] the search system may include tools that allows a system administrator to define one or more use roles and to associate selected layers (i.e., views), data types (i.e., web pages (see [0108])), work areas (i.e., physical spaces), etc. with one or more of the defined user roles; also see [0081);
“receive a search from a user device of the user, the search including unstructured text indicating data associated with the one or more buildings (see Billi et al., [0079] for receiving a search query entered and submitted by the user of the client device, wherein the search query can indicate identifiers of specific devices or machines (i.e., assets), names of production areas (i.e., physical space) within the plant (i.e., building(s)));
Billi et al., [0097] for selecting/retrieving search result information based on content of the user’s search request, and filtering and customizing the search result based on the user role; also see [0100] for filtering search results based on user’s current location (i.e., physical space) and devices or machines (i.e., assets) located within that section of the plant facility); and 
“display the search result data on a user interface to the user” (see Billi et al., [0100] for presenting those limited/filtered results to the presentation component for delivery to the client device; also see [0097]).

As to claim 9, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Billi et al. teaches:
“wherein the one or more processors are further configured to detect a presence of authentication credentials of the user inputted to the user interface to identify the role of the user” (see Billi et al., [0097] for determining the user’s role based on login information (i.e., authentication credentials) submitted to the device interface component).

As to claim 10, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Billi et al. teaches:
Billi et al., [0087] for displaying information based on user selection, e.g., user selection of an icon/link is interpreted as an input focus on an input element as recited).

As to claim 11, this claim is rejected based on the same reason as above to reject claim 10 and is similarly rejected including the following:
Billi et al. teaches:
“wherein the input focus includes one or more searched items correspond to the search result data” (see Billi et al., [0087] for user selection of graphical data elements for displaying different views/layers of search results, wherein each user selection is interpreted as an input focus, and wherein each graphical data elements provided on the user interface (e.g., a page) and allowing a user to access/search for information can be interpreted as a searched item as recited).

As to claim 13, this claim is rejected based on the same reason as above to reject claim 8 and is similarly rejected including the following:
Billi et al. teaches:
“associate one or more faults with the role of the user and/or one or more of the physical space, the web page, or the one or more assets” (see Billi et al., [0083] for associating a user role with particular type/category of performance issues; also see [0096] for associating user roles with different types of alarms); and
Billi et al., [0083] and [0090] for notifying a user of performance issue or alarm condition once detected).

As to claim 14, Billi et al. teaches:
“A non-transitory computer readable medium storing program instructions for causing one or more processors to” (see Billi et al., Abstract, [0152], [0054], [0081] and [0097]):
“identify a role of a user that is associated with one or more duties and performance indicators for one or more buildings” (see Billi et al., [0097] for identifying a role associated with a user; also see [0083] wherein a user role can be associated with particular type/category of performance/operational/maintenance issue within a plant (i.e., building(s)));
“associate the role of the user with at least one of a physical space, a web page, or one or more assets associated with the physical space” (see Billi et al., [0097] the search system may include tools that allows a system administrator to define one or more use roles and to associate selected layers (i.e., views), data types (i.e., web pages (see [0108])), work areas (i.e., physical spaces), etc. with one or more of the defined user roles; also see [0081);
“receive a search from a user device of the user, the search including unstructured text indicating data associated with the one or more buildings (see Billi et al., [0079] for receiving a search query entered and submitted by the user of the client device, wherein the search query can indicate identifiers of specific devices or machines (i.e., assets), names of production areas (i.e., physical space) within the plant (i.e., building(s)));
“retrieve the data based on the search and filter the data based on the role of the user and the at least one of physical space, the web page or the one or more assets to generate search Billi et al., [0097] for selecting/retrieving search result information based on content of the user’s search request, and filtering and customizing the search result based on the user role; also see [0100] for filtering search results based on user’s current location (i.e., physical space) and devices or machines (i.e., assets) located within that section of the plant facility); and 
“display the search result data on a user interface to the user” (see Billi et al., [0100] for presenting those limited/filtered results to the presentation component for delivery to the client device; also see [0097]).

As to claim 15, this claim is rejected based on the same reason as above to reject claim 14 and is similarly rejected including the following:
Billi et al. teaches:
“wherein the program instructions further causes the one or more processors to detect a presence of authentication credentials of the user inputted to the user interface to identify the role of the user” (see Billi et al., [0097] for determining the user’s role based on login information (i.e., authentication credentials) submitted to the device interface component).

As to claim 16, this claim is rejected based on the same reason as above to reject claim 14 and is similarly rejected including the following:
Billi et al. teaches:
“wherein the program instructions further causes the one or more processors to detect an input focus on an input element of the user interface to display the filtered data” (see Billi et al., 

As to claim 17, this claim is rejected based on the same reason as above to reject claim 16 and is similarly rejected including the following:
Billi et al. teaches:
“wherein the input focus includes one or more searched items correspond to the search result data” (see Billi et al., [0087] for user selection of graphical data elements for displaying different views/layers of search results, wherein each user selection is interpreted as an input focus, and wherein each graphical data elements provided on the user interface (e.g., a page) and allowing a user to access/search for information can be interpreted as a searched item as recited).

As to claim 19, this claim is rejected based on the same reason as above to reject claim 14 and is similarly rejected including the following:
Billi et al. teaches:
“associate one or more faults with the role of the user and/or one or more of the physical space, the web page, or the one or more assets” (see Billi et al., [0083] for associating a user role with particular type/category of performance issues; also see [0096] for associating user roles with different types of alarms); and
“display the one or more faults on the user interface prior to displaying the one or more search suggestions” (see Billi et al., [0083] and [0090] for notifying a user of performance issue or alarm condition once detected).


Billi et al. teaches:
“wherein the program instructions further cause the one or more processors to filter the data based on one or more frequently used entries associated with the user” (see Billi et al., [0115]-[0116] for selecting/filtering a search result based on how often a user selects the search result).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 12 and 18 (effective filing date 01/11/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Billi et al. (U.S. Publication No. 2016/0292895, Publication date 10/6/2016), and further in view of Zellweger et al. (U.S. Publication No. 2003/0229607, Publication date 12/11/2003).

As to claims 5, 12 and 18, Billi et al. teaches all limitation as recited in claims 3, 10 and 16 respectively, including an input focus (see Billi et al., [0087] for user selection of some graphical data element (e.g., icon, link, etc.)).
Billi et al. does not explicitly teach:
“wherein the input focus includes a presence of a cursor, the method further comprise detecting the presence of the cursor that has stayed in the input element for a length of time greater than a predefined threshold”.
On the other hand, Zellweger et al. teaches:
“wherein the input focus includes a presence of a cursor, the method further comprise detecting the presence of the cursor that has stayed in the input element for a length of time greater than a predefined threshold” (see Zellweger et al., [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zellweger et al.'s teaching to Billi et al.’s system by implementing a feature for identifying and/or detecting a particular input focus from a user interaction with the system.  Ordinarily skilled artisan would have been motivated to do so to provide Billi et al.’s system with alternative/effective way to track user interaction and providing information and as suggested by Zellweger et al. (see [0065]) that determining user focus can be done using variety of known techniques, and is well-known and well-used for dynamic displaying information related to user focus/interest.







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164